Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Robert E. Blackburn

Civil Action No. 21-cv-00871-REB

ROBERTA L. TAFOYA,

        Plaintiff,

v.

KILOLO KIJAKAZI,1 Acting Commissioner of Social Security,

        Defendant.


      ORDER DENYING DEFENDANT’S MOTION PURSUANT FEDERAL RULE
       OF CIVIL PROCEDURE 12(b)(1) TO DISMISS PLAINTIFF’S COMPLAINT

Blackburn, J.

        The matter before me is the motion to dismiss contained in the Acting

Commissioner’s Motion Pursuant to Federal Rule of Civil Procedure 12(b)(1) To

Dismiss Plaintiff’s Complaint in Part and for an Extension of Time Within Which

To File the Certified Administrative Record [#7],2 filed May 24, 2021.3 By this

motion, the Acting Commissioner seeks to dismiss plaintiff’s putative constitutional

separation-of-powers claims for lack of standing. I deny that aspect of the motion.


        1
           On July 9, 2021, President Joseph R. Biden appointed Kilolo Kijakazi as Acting Commissioner
of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should
be substituted for Andrew M. Saul, former Commissioner of Social Security, as the defendant in this suit.
No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
        2
          “[#7]” is an example of the convention I use to identify the docket number assigned to a specific
paper by the court’s case management and electronic case filing system (CM/ECF). I use this convention
throughout this order.
        3
           I previously granted that aspect of the motion which sought an extension of the Commissioner’s
deadline to file her answer until after the motion to dismiss was resolved. (Minute Order [#8], filed May
25, 2021.)
Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 2 of 12




                                     I. JURISDICTION

       I putatively have jurisdiction of this matter pursuant to 42 U.S.C. §405(g) (review

of final decision of Commissioner of Social Security).

                               II. STANDARD OF REVIEW

       Federal courts are courts of limited jurisdiction and thus may adjudicate only

claims the Constitution or Congress gives them jurisdiction to determine. Morris v. City

of Hobart, 39 F.3d 1105, 1110 (10th Cir. 1994), cert. denied, 115 S.Ct. 1960 (1995);

Fritz v. Colorado, 223 F.Supp.2d 1197, 1199 (D. Colo. 2002). Concomitantly, the

class of persons authorized to bring suit is limited by constitutional and prudential

principles of standing. See Warth v. Seldin, 422 U.S. 490, 500-01, 95 S.Ct. 2197,

2206, 45 L.Ed.2d 343 (1975). “[S]tanding is a threshold issue in every case[.]” Board

of County Commissioners of Sweetwater County v. Geringer, 297 F.3d 1108, 1111

(10th Cir. 2002) (citation and internal quotation marks omitted). If a putative plaintiff

lacks standing, the court is without subject matter jurisdiction to consider her claims.

See, e.g., Warth, 95 S.Ct. at 2206-07; Schlesinger v. Reservists Committee to Stop

the War, 418 U.S. 208, 215, 94 S.Ct. 2925, 2929, 41 L.Ed.2d 706 (1974).

       A motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1)

may consist of either a facial attack or a factual attack on the complaint. Holt v. United

States, 46 F.3d 1000, 1002 (10th Cir. 1995). The Acting Commissioner’s motion

presents a facial attack, that is, it questions the sufficiency of the complaint, the

allegations of which I therefore must accept as true. Id. Once challenged, plaintiff

bears burden to demonstrate she has standing to bring suit. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 2136, 119 L.Ed.2d 351 (1992).

                                              2
Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 3 of 12




                                              III. ANALYSIS

           By this action, plaintiff seeks review of the Commissioner’s decision denying her

claim for disability insurance benefits under Title II of the Social Security Act, 42 U.S.C.

§ 401, et seq. In addition to challenging this substantive determination, plaintiff also

claims statutory limits on the President’s ability to remove the Commissioner of Social

Security violate constitutional separation-of-powers principles. As a result of this

alleged constitutional defect, plaintiff contends the Administrative Law Judge (ALJ) who

determined her claim for benefits lacked authority to render that decision. While the

Acting Commissioner concedes plaintiff has standing as to the substantive claim, she

maintains plaintiff lacks standing to bring this constitutional challenge. See

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352, 126 S.Ct. 1854, 1867, 164

L.Ed.2d 589 (2006) (plaintiff must demonstrate standing as to each claim and form of

relief).

           “[T]he irreducible constitutional minimum of standing” requires plaintiff to prove

(1) that she suffered an “injury in fact;”4 (2) that there is a causal connection between

her injury and the conduct of which she complains; and (3) that her injury is likely to be

redressed by a favorable decision in this case. Lujan, 112 S.Ct. at 2136. Stated more

succinctly, “[a] plaintiff must allege personal injury fairly traceable to the defendant's

allegedly unlawful conduct and likely to be redressed by the requested relief.”



           4
           That is, “an invasion of a legally protected interest which is (a) concrete and particularized, and
(b) actual or imminent, not conjectural or hypothetical.” Lujan, 112 S.Ct. at 2136 (internal citations,
quotation marks, and footnote omitted). The Acting Commissioner apparently concedes the ALJ’s
decision denying plaintiff’s claim for benefits constitutes an injury in fact, although as explained in more
depth herein, the nature of the injury in a case such as this is not the substantive content of the decision,
but the fact that it ostensibly was issued by an official who lacked constitutional authority.

                                                       3
Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 4 of 12




DaimlerChrysler Corp., 126 S. Ct. at 1861 (citation and internal quotation marks

omitted). The Acting Commissioner insists plaintiff can establish neither of these latter

two requirements – traceability or redressability. Before examining these issues, some

background on the nature of plaintiff’s constitutional arguments is necessary.

       Plaintiff’s constitutional claim is premised on a putatively logical extension of the

Supreme Court’s recent decision in Seila Law v. Consumer Financial Protection

Board, – U.S. –, 140 S.Ct. 2183, 207 L.Ed.2d 494 (2020). The appellant in Seila Law

was a California law firm which provided debt-relief services. In the course of

investigating the firm for potential unlawful practices in the advertising, marketing, and

sale of such services, the Consumer Financial Protection Board (CFPB) issued a Civil

Investigative Demand (CID) requiring Seila Law to produce information and documents

related to its business practices. Id., 140 S.Ct. at 2194. When Seila Law refused, the

CFPB filed a petition in the district court to enforce the demand. See id.

       As justification for its noncompliance, Seila Law maintained the structure of the

CFPB violated the constitutional mandate of separation of powers. Specifically, Seila

Law noted the CFPB, an agency under the auspices of the Executive Branch, was

headed by a single individual who could be removed by the President only for

“inefficiency, neglect, or malfeasance in office.” 12 U.S.C. § 5491(c)(3). See Seila

Law, 140 S.Ct. at 2191. Seila Law argued this provision violated Article II of the

Constitution, under which the executive power belongs wholly and exclusively to the

President. Although the President may delegate his authority to lesser executive

officers to assist him in discharging the responsibilities of his office, because he retains

“ultimate responsibility” for use of the executive power, he has an “active obligation to

                                              4
Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 5 of 12




supervise” those officers. Seila Law, 140 S. Ct. at 2203 (citation and internal quotation

marks omitted).

       The Court agreed with Seila Law that this constitutional responsibility was

thwarted by limitations on the President’s ability to remove the Director of the CFPB.

“The CFPB's single-Director structure contravenes this carefully calibrated system by

vesting significant governmental power in the hands of a single individual accountable to

no one:”

              The Director is neither elected by the people nor
              meaningfully controlled (through the threat of removal) by
              someone who is. . . . Yet the Director may unilaterally,
              without meaningful supervision, issue final regulations,
              oversee adjudications, set enforcement priorities, initiate
              prosecutions, and determine what penalties to impose on
              private parties. With no colleagues to persuade, and no
              boss or electorate looking over her shoulder, the Director
              may dictate and enforce policy for a vital segment of the
              economy affecting millions of Americans.

Id. at 2203-04. In short, “[t]he CFPB Director's insulation from removal by an

accountable President . . . render[s] the agency's structure unconstitutional.” Id. at

2204. The Supreme Court further cemented this understanding of the President’s

removal powers this past term, finding “[a] straightforward application of our reasoning

in Seila Law” likewise rendered unconstitutional the statutory protection from removal

except for cause afforded the Director of the Federal Housing Finance Authority

(“FHFA”). Collins v. Yellen, – U.S. –, 141 S. Ct. 1761, 1784 (2021).




                                             5
Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 6 of 12




        Plaintiff here insists the Social Security Administration suffers from the same

constitutional defect.5 The Department of Justice agrees. See Constitutionality of the

Commissioner of Social Security’s Tenure Protection, 45 Op. O.L.C __ (Slip Op. at 10-

15) (July 8, 2021) (available at: https://www.justice.gov/olc) (last accessed: July 26,

2021).) So does the current Administration, which promptly removed the quondam

director of the agency following the issuance of this Memorandum Opinion from the

Office of Legal Counsel. (See supra n.1.)

        While ultimately, the righteousness vel non of her arguments on the merits may

gain plaintiff little, if anything,6 the question presently before me is one of standing, and

        5
          As presently constituted, the Social Security Administration was created by the Social Security
Independence and Program Improvements Act of 1994, Pub. L. No. 103-296, 108 Stat. 1464, which
moved the agency from a component of the Department of Health and Human Services to an independent
agency of the Executive Branch, id. sec. 101, § 701(a) (codified at 42 U.S.C. § 901(a)). The
Commissioner serves for a term of six years and “may be removed from office only pursuant to a finding
by the President of neglect of duty or malfeasance in office.” Id. sec. 102, § 702(a)(3) (codified at 42
U.S.C. § 902(a)(3)).
        6
           In Seila Law, a plurality found the offending removal provision was severable from the
remainder of the Dodd-Frank Act and remanded to the Ninth Circuit to consider whether the CID could be
ratified and enforced by an Acting Director accountable to the President. Seila Law, 140 S.Ct. at 2207-
2211. On remand, the Ninth Circuit found the ratification of the then-current Director – acting with
knowledge the she was removable by the President at will – sufficient to require Seila Law’s compliance
with the CID. See Consumer Financial Protection Bureau v. Seila Law LLC, 984 F.3d 715, 718 (9th
Cir. 2020), as amended on denial of reh’g en banc, 997 F.3d 837 (9th Cir. 2021). The Department of
Justice has concluded that the removal provision of the Social Security Act likely is also severable, see 45
Op.L.C. at __ (Slip Op. at 15-17), and given the circumstances of her appointment, the current Acting
Director undoubtedly is aware that she serves at the pleasure of the President. This in itself may be
enough to undo plaintiff’s constitutional argument, as it is not clear that the Acting Director must ratify the
actions of her predecessor. See Collins, 141 S.Ct. at 1788 (noting that Seila Law does not stand for the
proposition that ratification is necessary).

        The outcome of Collins is even less auspicious for plaintiff’s substantive claim. The Court there
rejected the appellant’s argument that the actions of the Director of the FHFA of which appellant
complained were void:

                 All the officers who headed the FHFA during the time in question were
                 properly appointed. Although the statute unconstitutionally limited the
                 President's authority to remove the confirmed Directors, there was no
                 constitutional defect in the statutorily prescribed method of appointment
                 to that office.

                                                       6
Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 7 of 12




thus does not implicate the merits. Davis v. United States, 564 U.S. 229, 249, n.10,

131 S.Ct. 2419, 2434 n.10, 180 L.Ed.2d 285 (2011) (“[S]tanding does not depend on the

merits of a claim.”) (internal quotation marks and alterations omitted); Steel Co. v.

Citizens for a Better Environment, 523 U.S. 83, 89, 118 S.Ct. 1003, 1010, 140

L.Ed.2d 210 (1998) (“Jurisdiction is not defeated by the possibility that the averments [in

a complaint] might fail to state a cause of action on which petitioners could actually

recover.”) (citation, internal quotation marks, and first alteration omitted). I thus return to

those arguments.

        The Acting Commissioner argues plaintiff cannot establish traceability, that is,

that her injury – the unfavorable disability decision – was caused by an action of the

quondam Commissioner “and not . . . th[e] result [of] the independent action of some

third party not before the court.” Lujan, 112 S. Ct. at 2136 (citation and internal

quotation marks omitted; alterations in original). As the Acting Commissioner

acknowledges, the requirements for establishing traceability for structural challenges

such as this one are not onerous:

                [A] litigant challenging governmental action as void on the
                basis of the separation of powers is not required to prove
                that the Government's course of conduct would have been
                different in a “counterfactual world” in which the Government
                had acted with constitutional authority. In the specific
                context of the President's removal power, we have found it
                sufficient that the challenger “sustain[s] injury” from an
                executive act that allegedly exceeds the official's authority.



Collins, 141 S. Ct. at 1787 (emphases in original). Accordingly, “the unlawfulness of the removal
provision does not strip the Director of the power to undertake the other responsibilities of his office,”
including implementing the provision of which the appellant complained. Id. at 1788 n.23. It thus may well
be that, even if the removal provisions of the Social Security Act are unconstitutional, the agency’s ALJs
still had authority to issue disability determinations.

                                                    7
Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 8 of 12




Seila Law, 140 S.Ct. at 2196 (internal citations omitted). Nevertheless, the Acting

Commissioner maintains plaintiff cannot meet this test because the Commissioner was

not involved in the ALJ’s decision.

       It is true that ALJs enjoy statutory protections under the Administrative

Procedures Act which are intended to guarantee their decisional independence. See

5 U.S.C. §§ 554(d), 556, 557(d)(1). ALJs are hired pursuant to guidelines established

by the Office of Personnel Management (OPM) which are designed to ensure their

qualifications to serve in that role. See Spencer Davenport, Resolving ALJ Removal

Protections Problem Following Lucia, 53 U. MICH. J.L. REFORM 693, 697 (Spring 2020).

Under this system, ALJs are not entitled to bonuses, subject to evaluations, or

supervised by employees of the agency who performed investigatory or prosecutorial

functions. 5 U.S.C. § 5372. In addition, ALJs are removable only for “good cause” after

a hearing conducted, not before the agency, but instead before the Merit Systems

Protection Board. 5 U.S.C. § 7521(a). See also Ramspeck v. Federal Trial

Examiners Conference, 345 U.S. 128, 130-33, 73 S.Ct. 570, 572-74, 97 L.Ed. 872

(1953) (outlining the historical roots of the various employment protections afforded

administrative hearing officers). Perhaps most importantly, and in addition to these

statutory protections, ALJs are afforded absolute judicial immunity for actions taken in

their judicial capacities to “preserv[e] the[ir] independent judgment.” Butz v.

Economou, 438 U.S. 478, 514, 98 S.Ct. 2894, 2915, 57 L.Ed.2d 895 (1978).7


       7
          The independence of ALJs from agency influence has been thrown in to doubt by recent
developments, however. In Lucia v. Securities Exchange Commission, – U.S. –, 138 S.Ct. 2044, 201
L.Ed.2d 464 (2018), the Supreme Court determined that ALJs working within the SEC are not mere
employees of the agency but are instead “Officers of the United States” who must be appointed in

                                                8
Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 9 of 12




        Nevertheless, it is not clear to the court how the decisional independence of ALJs

cures the problem of their putative lack of authority to issue those decisions. To prove

traceability, plaintiff need only show she sustained injury from an act that allegedly

exceeds the ALJ’s authority. Seila Law, 140 S.Ct. at 2196. The ALJs of the Social


accordance with the Appointments Clause, U.S. CONST. art. II, § 2, cl. 2. Lucia, 138 S.Ct. at 2049, 2053-
54. Because SEC department staff hired the agency’s ALJs, the ALJ who heard and determined the
appellant’s case at the agency level held his office in violation of the Appointments Clause. Lucia, 138
S.Ct. at 2054. The appellant thus was entitled to “a new hearing before a properly appointed official.” Id.
at 2055 (citation and internal quotation marks omitted).

          In response to this decision, former President Trump issued an Executive Order exempting ALJs
from the competitive selection process under the OPM and affording agency heads additional discretion in
hiring. See Executive Order 13,843, Excepting Administrative Law Judges From the Competitive Service,
83 FR 32755, 2018 WL 3388912(Pres.) (July 10, 2018). While this decision was intended to “give
agencies greater ability and discretion to assess critical qualities in ALJ candidates . . . without proceeding
through complicated and elaborate examination processes or rating procedures that do not necessarily
reflect the agency's particular needs,” see id., 83 FR 32755-32756, it also has raised concerns about the
continuing independence of ALJs thus appointed. See, e.g., Association of Administrative Law Judges,
Statement by Hon. Marilyn Zahm, President of the Association of Administrative Law Judges (AALJ) on
White House Executive Order on Administrative Law Judges (July 12, 2018) (characterizing Executive
Order 13,843 as “a court-packing plan that will allow agency heads to hand pick judges who hear cases at
the Social Security Administration and dozens of other federal agencies. This change will politicize our
courts, lead to cronyism and replace independent and impartial adjudicators with those who do the bidding
of political appointees.”); House Ways & Means Committee, Statement of Chairman Rep. Richard Neal
(July 10, 2018) (“Impartiality plays a central role in Administrative Law Judges’ work. Allowing the
appointment of judges who are big campaign donors, beholden to industry, or otherwise unqualified will
result in unfair, biased rulings that harm ordinary Americans.”) (available at: https://waysandmeans.
house.gov/media-center/press-releases/neal-statement-trump-administration-politicization-administrative-l
aw) (last accessed: July 27, 2021); Eric Yoder, Trump Moves To Shield Administrative Law Judge
Decisions in Wake of High Court Ruling, WASHINGTON POST, July 10, 2018 (quoting Caroline Fredrickson,
President of The American Constitution Society, to effect that Executive Order 13,843 “could have a
stunning impact on how myriad administrative claims are handled. Political appointment could, for
example, lead to more administrative law judges with pro-corporate anti-worker biases.”) (available at:
https://www.washingtonpost.com/news/powerpost/wp/2018/07/10/trump-moves-to-shield-administrative-la
w-judge-decisions-in-wake-of-high-court-ruling/) (last accessed: July 27, 2021). But see American
Constitution Society, William Funk, Trump’s Politicization of the Administrative Judiciary (July 19, 2018)
(finding these concerns potentially overblown because “current and new ALJs will only be able to be
removed for cause as determined by the Merit Systems Protection Board. That protection is statutory (5
USC § 7521(a)) and cannot be undone by [Executive Order]. In other words, the [Executive Order makes
no change to the grounds for removal or other sanction of ALJs.” (available at: https://www.acslaw.org
/expertforum/trumps-politicization-of-the-administrative-judiciary/) (last accessed July 27, 2021); Dr. Jeff
T.H. Pon, Memorandum for Heads of Executive Departments and Agencies, Executive Order – Excepting
Administrative Law Judges from the Competitive Service (July 10, 2018) (“The procedures prescribed in 5
USC 7521 and 5 CFR part 1201 will apply to an agency action to remove, suspend, reduce in level,
reduce pay, or furlough for 30 days or less of an ALJ in the competitive or excepted service.”) (available
at: https://chcoc.gov/content/executive-order-%E2%80%93-excepting-administrative-law-judges-
competitive-service) (last accessed: July 27, 2021).

                                                      9
Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 10 of 12




 Security Administration derive their authority by delegation from the Commissioner.

 See 42 U.S.C. § 405(b)(1) (directing the Commissioner “to make findings of fact, and

 decisions as to the rights of any individual applying for a payment under this

 subchapter”). An ALJ’s disability determination is the determination of the

 Commissioner. If the removal protections afforded the Commissioner violate the

 constitutional requirement of separation of powers, the Commissioner has no authority

 to delegate. Under those conditions, the ALJs themselves ostensibly are operating

 without constitutional authority, and their disability determinations – which again, are the

 decisions of the Commissioner – arguably are null. This appears sufficient to this court

 to meet the minimal requirements of traceability in a case such as this.

        Nor does the fact that the ALJ who decided plaintiff’s case was appointed by an

 Acting Commissioner, Nancy Berryhill, alter this determination. Ms. Berryhill, previously

 the agency’s Deputy Commissioner for Operations, rose to the position of Acting

 Commissioner under the auspices of the Federal Vacancies Reform Act, which

 authorizes the President to direct a person “to perform the functions and duties of the

 vacant office temporarily in an acting capacity.” 5 U.S.C. § 3345(b)(3). See also

 Memorandum, Providing an Order of Succession Within the Social Security

 Administration, 81 FR 96337 §1, 2016 WL 7487744(Pres.) (Dec. 23, 2016) (Deputy

 Commissioner for Operations is first in line to perform the functions of the office if the

 Commissioner and Deputy Commissioner cannot).

        That Ms. Berryhill’s position was temporary, however, does not mean she could

 be removed at will. In fact, the plain language of the Social Security Act suggests



                                              10
Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 11 of 12




 otherwise. It provides “[a]n individual serving in the office of Commissioner may be

 removed from office only pursuant to a finding by the President of neglect of duty or

 malfeasance in office.” 42 U.S.C.A. § 902(a)(3) (emphasis added). That language is

 broad enough to encompass an Acting Commissioner. See Dante v. Saul, 2021 WL

 2936576 at *8 (D.N.M. July 13, 2021). Cf. Collins, 141 S.Ct. at 1781 (because removal

 restrictions of the FHFA applied only to the Director, “any constitutional defect in the

 provision restricting the removal of a confirmed Director would not have harmed [the

 plaintiffs], and they would not be entitled to any relief” by actions of an Acting Director

 who enjoyed no such protections).

        The Acting Commissioner also maintains plaintiff cannot establish redressability

 because a remand based on the unconstitutionality of the ALJ’s exercise of his authority

 would not necessarily result in a more favorable determination on plaintiff’s substantive

 claim for benefits. This misconstrues the nature of plaintiff’s alleged injury, which

 resides not in the substantive determination per se, but in the fact that it was issued in

 the ostensible absence of constitutional authority. Thus, in a case such as this, plaintiff

 “is not required to prove that the Government's course of conduct would have been

 different in a ‘counterfactual world’ in which the Government had acted with

 constitutional authority.” Seila Law, 140 S.Ct. at 2196 (internal citations omitted). It is

 sufficient if “a decision in [plaintiff’s] favor could [] lead to the award of at least some of

 the relief [she] seek[s].” Collins, 141 S.Ct. at 1779. I thus find and conclude that the

 requirement of redressability also is satisfied in this case.




                                                11
Case 1:21-cv-00871-REB Document 11 Filed 07/29/21 USDC Colorado Page 12 of 12




                                      IV. ORDERS

       For the reasons set forth herein, I find and conclude that plaintiff has standing to

 pursue her constitutional claim. The Acting Commissioner’s motion to dismiss under

 Rule 12(b)(1) therefore is denied.

       THEREFORE, IT IS ORDERED that the motion to dismiss contained within the

 Acting Commissioner’s Motion Pursuant to Federal Rule of Civil Procedure 12(b)(1)

 To Dismiss Plaintiff’s Complaint in Part and for an Extension of Time Within

 Which To File the Certified Administrative Record [#7], filed May 24, 2021, is

 denied.

       Dated July 29, 2021, at Denver, Colorado,

                                                 BY THE COURT:




                                            12
